Allowable Subject Matter

This communication is in response to Patent Board Decision on March 2, 2022.

Claims 1-18 are allowed.

Referring to claims 1 and 10, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that a first RFID interrogator; a first antenna; and a second antenna, wherein the first and second antennas are located to direct signals to and to receive signals from respective first and second interrogation zones,
wherein a first interrogation signal from the first RFID interrogator is transmitted to the first antenna,
wherein a first acquire window for receiving a signal from a first RFID transponder is opened after said first interrogation signal;
wherein a second interrogation signal from the first RFID interrogator or from a second RFID interrogator is transmitted to the second antenna,
wherein the second interrogation signal is transmitted after the first interrogation signal,
wherein a second acquire window for receiving a signal from a second RFID transponder is opened after the second interrogation signal, and
wherein said second interrogation signal is transmitted prior to said first acquire window being opened.

Claims 2-9 and 11-18 depend either directly or indirectly upon independent claims 1 and 10; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684